Citation Nr: 0708835	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for skin disability of 
the feet with hyperkeratotic toenails and calluses, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
arthritis with limitation of flexion; flexion is not limited 
to less than 45 degrees, extension is full, and there is no 
instability or locking.    

2.  The veteran's skin disability of the feet with 
hyperkeratotic toenails and calluses does not involve an 
exposed area, and has not affected more than 20 percent of 
the entire body or required systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 
(2006).

2.  The criteria for a rating in excess of 10 percent for a 
skin disability of the feet have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Codes 
7806, 7813 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in June 2004, subsequent to its 
initial adjudication of the claims.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for 
increased ratings, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that increased 
ratings are not warranted.  Consequently, no effective dates 
for increased ratings will be assigned, so the failure to 
provide notice with respect to this element of the claims was 
no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in June 2005.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

In a May 1997 rating decision, the veteran was granted 
service connection for a right knee disability with a 10 
percent disability rating, effective February 4, 1997.  
Service connection for a skin condition affecting the feet 
was granted in a January 1999 rating decision.  A 10 percent 
disability rating was assigned, effective October 28, 1997.  
The veteran's current claims for increased ratings were 
received in September 2002.

VA Medical Center (VAMC) records show that the veteran was 
seen for complaints of knee pain in September and October 
2001.  He was prescribed physical therapy.  In addition, in 
October 2002 the veteran was prescribed a topical cream for a 
foot rash.  His feet were observed to be red and scaly, 
slightly swollen, and tender to touch. 

The veteran was provided a VA general medical examination in 
December 2002.  He stated that he had pain in his nails while 
walking and his skin rash had improved following his 
treatment at the VAMC.  The examiner observed that the 
veteran had thickened mycotic nails with mild tenderness.  
There was additional involvement of the veteran's tinea pedis 
with scaling of the skin present all over the soles as well 
as the interdigital areas.  There were no erythemia, no 
ulceration, and no pus or discharge noted.  The diagnosis was 
tinea pedis with tinea unguium and skin lesions that were 
near complete resolution at the time of the examination.  
There was moderate improvement of the nail lesions.

With respect to his right knee, the veteran stated that he 
had pain present 75% of the time and that it was made worse 
by activity and walking up stairs.  His gait was observed to 
be slow with a slight limp favoring the right knee.  There 
was no warmth, erythema, or swelling of the knee.  The 
examiner noted tenderness to palpation over the medial aspect 
of the knee, as well as over the lower half of the knee below 
the joint line and along the joint line.  Active flexion was 
measured to 110 degrees with passive flexion to 125 degrees.  
Extension was to 0 degrees.  There was no instability.  The 
diagnosis was chondromalacia of the right knee with residuals 
of pain and difficulty walking. 

The veteran's most recent VA examinations were conducted in 
December 2004.  With respect to his right knee, the veteran 
complained that his pain was getting worse and was now 
constant at 9/10.  He stated that his pain would increase 
further due to cold weather and when climbing stairs.  He 
reported having to use a cane when walking and that he wore 
knee braces.  Upon physical examination, active and passive 
range of motion was measured to 90 degrees.  The veteran 
resisted pushing past 90 degrees.  The right knee was stable 
to varus and valgus stress with no pain.  He had negative 
anterior drawer and Lachman tests.  There were no medial or 
lateral joint tenderness and no crepitus with range of 
motion, although there was some pain over the medial 
collateral ligament.  The examiner noted that upon repetitive 
flexion and extension there were no increase of pain, no 
fatigability, and no incoordination.  X-rays showed mild 
arthritic changes in the medial compartment and other 
evidence of pathology.  The diagnosis was chronic right knee 
pain with mild degenerative changes in the knee.  The 
examiner stated that there had been no increase in the 
severity of the veteran's condition and there was no 
objective evidence that the veteran's ability to be employed 
was negatively impacted by his knee condition.

With respect to the veteran's skin condition of the feet, he 
stated that he was treated with topical antifungals and that 
his toenails itched a lot and were thick and infected.  The 
examiner found that on the dorsal foot there was an 
erythematous scaly rash as well as hypertrophic scale on the 
lateral foot.  The webspaces of the toes were macerated with 
hyperpigmentation and cheesy-looking material.  The toenails 
were observed to be deformed, thickened, discolored, and 
dystrophic.  The examiner stated that the skin condition 
affected 7 % of the entire body and no exposed surfaces.  The 
diagnoses were tinea pedis and onychomycosis.  The examiner 
noted that the veteran was not a good candidate for oral 
antifungals as it appeared he had not been compliant with 
medication in the past.  Additionally, the examiner noted 
that there were no nervous or systemic manifestations 
associated with the veteran's skin condition and that there 
had there been no in increase in severity of the skin 
condition.  There were no underlying soft-tissue damage, no 
functional impairment, and no impact on the veteran's ability 
to be employed.


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Right Knee

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

The originating agency has rated the veteran's right knee 
disability as 10 percent disabling under Diagnostic Code 
5257, based on its opinion that the veteran's right knee pain 
is equivalent to slight instability.  The medical evidence 
consistently shows that there is no instability or 
subluxation of the veteran's right knee.  In addition, pain 
is a factor for consideration when rating a disability based 
on limitation of motion.  It is not for consideration when 
rating a disability under Diagnostic Code 5257.  It is clear 
that the veteran's right knee disability does not warrant a 
compensable rating under Diagnostic Code 5257.  Similarly, 
neither locking nor joint effusion was found on either VA 
examination, and there is no other evidence pertinent to the 
period on appeal of locking or effusion.  

With respect to limitation of motion, while the record does 
reflect that the veteran has some limitation of flexion of 
his right knee, the currently assigned rating of 10 percent 
contemplates limitation of flexion to 45 degrees.  The 
greatest degree of limitation of motion of the right knee was 
demonstrated on the December 2004 VA examination when flexion 
was measured to 90 degrees.  With respect to the DeLuca 
factors, the examiner found that repetitive flexion and 
extension did not increase the veteran's pain, nor did it 
result in fatigability or a lack of endurance.  Therefore, 
even when all pertinent disability factors are taken into 
account, it is clear that the veteran does not have 
limitation of flexion of his right knee to less than 45 
degrees.  Accordingly, a rating in excess of 10 percent is 
not warranted for the right knee on the basis of limitation 
of flexion.  Therefore, a disability rating in excess of 10 
percent is not warranted under Diagnostic Code 5260.  
Moreover, all of the medical evidence shows that the veteran 
retains full extension of his right knee.  Therefore, a 
separate 10 percent rating is not warranted under Diagnostic 
Code 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  


Skin Condition of the Feet

The veteran's skin disability of the feet is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 and 7813.  Diagnostic Code 7813 provides that 
dermatophytosis, to include tinea pedis and dermatophytosis 
of the nails, will be rated under Diagnostic Code 7806 for 
dermatitis or eczema.  In the alternative dermatitis or 
eczema may be rated on the basis of disfigurement of the 
head, face, or neck or on the basis of scars, depending upon 
the predominant disability.   

Diagnostic Code 7806 provides that dermatitis or eczema 
warrants a 10 percent rating if affects at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent of the exposed areas of the 
body; or where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive are required for a 
total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is authorized for 
eczema or dermatitis affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas; or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12 
month period.  

The service-connected disability does not involve an exposed 
surface and affects much less than 20 percent of the entire 
body.  At the December 2004 examination it was noted to 
affect only 7 percent of the entire body.  Moreover, the 
evidence of record shows that the veteran has not undergone 
systemic therapy to treat his skin disability.  The 
disability does not warrant a compensable rating for 
disfigurement because it does not involve an exposed area.  
In addition, there are no scars so it would not be 
appropriate to rate the disability on the basis of scars.  

The Board has also considered whether there is any other 
schedular basis for allowing this appeal but has found none.  
Accordingly, an increased rating is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for disability of the 
right knee is denied.

Entitlement to an increased rating for skin disability of the 
feet with hyperkeratotic toenails and calluses is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


